Title: James Madison: Notes as Rector of University of Virginia, December 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1828]
                            
                        
                        —confided to them. As the result they have the satisfaction to state a marked improvement in the economy of the
                            Institution, & in the habits of the Students; and as a consequence, this in the degree wherein they appear to have
                            availed themselves of the advantages held out by the able professors whose services the University is so fortunate in
                            possessing. On this subject there is little else to wish, than a continuance of the good order which has distinguished the
                            last Session, and the invigorated application promised by the growing taste for the pursuits, to which such strong
                            inducements are here presented, and by the vigilance which there is every ground to expect from the Faculty in giving
                            effect to the prescribed regulations
                        The remark made on the last Examination is still applicable at this. The only marks of attainment &
                            distinction, as yet conferred, consists in a favorable notice taken of them by the Faculty. It is hoped that at the next
                            examination, the honor of Degrees will in some instances be aspired to.
                        The first act of the Board was the acceptance of the resignation of Mr. Key the professor of mathematics.
                            Altho’ the vacancy created has by a translation from the Chair of Nat: Phily. been filled in a manner that leaves nothing
                            to desire in the Department of Mathematics, the event cannot but be regretted, as some delay may ensue in restoring the
                            mass of Science & ability which had been collected within the walls of the University.
                        
                            
                                
                            
                        
                    